Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/373,464 filed on July 12, 2021.


Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (WO 2015/027717 A1).
{Examiner’s Note concerning the machine translation. Wordings such as Karton frequency, cardon, frequency, carding frequency, caton frequency, etc. are all mistranslations of the Chinese wording 卡顿频率. Here, 卡顿 (pronounced  ‘ka dun’) means “to be slow (unresponsive), to freeze. So, whenever they occur, Examiner is interpreting them to mean “pause frequency”. 
See: (SCROLL DOWN FOR ENGLISH) https://bkrs.info/slovo.php?ch=%E5%8D%A1%E9%A1%BF and https://chinese.yabla.com/chinese-english-pinyin-dictionary.php?define=%E5%8D%A1 %E9%A1%BF
The Machine Translation system, instead, perceived this as being a transliteration of a non-Chinese name or word, since the first character 卡 is frequently used for this purpose.
Thus, for the purposes of this Office Action, the Office is reading “Karton frequency,” and other similarly worded examples, as “pause frequency.”}
Regarding claim 1, Ding discloses a method, comprising: obtaining multiple association relationships, wherein each association relationship comprises a resolution switching algorithm (page 4, last paragraph; page 5, first paragraph. “When it is determined that the Karton frequency reaches a preset standard, the terminal device obtains a second video address from the pre-stored video address list, where the video identifier corresponding to the second video address is the same as the first video address, and the second video is The video resolution corresponding to the address is lower than the video definition corresponding to the first video address, and the video address list includes video addresses of multiple different definition versions of the same video.” The system is designed to work on a large scale with thousands of clients, and thus it is axiomatic that multiple association relationships would be obtained.) and a historical freeze rate (page 4, second to last paragraph. “The terminal device detects the stuck frequency of the broadcast when the video is played according to the first video address. In the embodiment of the present disclosure, the card is a situation in which the video is slow due to slow downloading of the video stream during the process of playing the video. The Carton frequency refers to the number of times the video is played in the middle of the preset duration, such as three times in five minutes and five times in ten minutes.”); determining a historical freeze rate meeting a preset condition from the multiple association relationships (page 4, second to last paragraph); and selecting a target resolution switching algorithm from a corresponding association relationship of the association relationships according to the historical freeze rate meeting the preset condition, wherein the target resolution switching algorithm is used for switching a resolution of a video (page 4, last paragraph; page 5, first paragraph. When the freeze rate condition is met, the algorithm switches to a lower resolution version of the video.).
Regarding claim 2, Ding discloses the method of claim 1, wherein the selecting the target resolution switching algorithm comprises: receiving a network speed sent by a client, wherein the client is used for playing the video; and selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition and the network speed (page 7, paras. 2 and 3. “The video address of the video condition matching the network condition is used as the second video address, for example, the network condition is represented by the network downlink speed, and the video resolution is represented by standard definition, high definition, and ultra clear, and Table 2 is the current network downlink speed. Correspondence with video clarity. See Table 2, Table 2. When the current network downlink speed is 300 KB and the video resolution corresponding to the first video address is high definition, as shown in Table 2, the video resolution corresponding to the current network status is high definition, when the video is played by the first video address, when After the Karton frequency reaches the preset standard, the terminal device selects a video address of the video definition that matches the current network downlink speed of 300 KB from the video address in the video address list, which is lower than the HD video address, that is, the video. The definition is the video address corresponding to the standard definition as the second video address.”).
Regarding claim 6, Ding discloses the method of claim 1, wherein the historical freeze rate meeting the preset condition comprises a historical freeze rate with a minimum value (page 4, second to last and last paragraph; page 5, para. 1).
Regarding claim 7, Ding discloses the method of claim 1, further comprising: determining a playing duration of a client playing the video; determining a number of freezes generated by switching the resolution of the video using the target resolution switching algorithm within the playing duration; and updating the historical freeze rate corresponding to the target resolution switching algorithm according to the playing duration and the number of freezes (page 4, second to last paragraph).
Regarding claim 8, Ding discloses a computing device, comprising: one or more processors; and one or more non-transitory computer-readable storage mediums containing instructions configured to cause the one or more processors to perform operations comprising: obtaining multiple association relationships, wherein each association relationship comprises a resolution switching algorithm (page 4, last paragraph; page 5, first paragraph. “When it is determined that the Karton frequency reaches a preset standard, the terminal device obtains a second video address from the pre-stored video address list, where the video identifier corresponding to the second video address is the same as the first video address, and the second video is The video resolution corresponding to the address is lower than the video definition corresponding to the first video address, and the video address list includes video addresses of multiple different definition versions of the same video.” The system is designed to work on a large scale with thousands of clients, and thus it is axiomatic that multiple association relationships would be obtained.) and a historical freeze rate (page 4, second to last paragraph. “The terminal device detects the stuck frequency of the broadcast when the video is played according to the first video address. In the embodiment of the present disclosure, the card is a situation in which the video is slow due to slow downloading of the video stream during the process of playing the video. The Carton frequency refers to the number of times the video is played in the middle of the preset duration, such as three times in five minutes and five times in ten minutes.”); determining a historical freeze rate meeting a preset condition from the multiple association relationships (page 4, second to last paragraph); and selecting a target resolution switching algorithm from a corresponding association relationship of the association relationships according to the historical freeze rate meeting the preset condition, wherein the target resolution switching algorithm is used for switching a resolution of a video (page 4, last paragraph; page 5, first paragraph. When the freeze rate condition is met, the algorithm switches to a lower resolution version of the video.).
Regarding claim 9, Ding discloses the computing device of claim 8, wherein the selecting the target resolution switching algorithm comprises: receiving a network speed sent by a client, wherein the client is used for playing the video; and selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition and the network speed (page 7, paras. 2 and 3. “The video address of the video condition matching the network condition is used as the second video address, for example, the network condition is represented by the network downlink speed, and the video resolution is represented by standard definition, high definition, and ultra clear, and Table 2 is the current network downlink speed. Correspondence with video clarity. See Table 2, Table 2. When the current network downlink speed is 300 KB and the video resolution corresponding to the first video address is high definition, as shown in Table 2, the video resolution corresponding to the current network status is high definition, when the video is played by the first video address, when After the Karton frequency reaches the preset standard, the terminal device selects a video address of the video definition that matches the current network downlink speed of 300 KB from the video address in the video address list, which is lower than the HD video address, that is, the video. The definition is the video address corresponding to the standard definition as the second video address.”).
Regarding claim 13, Ding discloses the computing device of claim 8, wherein the historical freeze rate meeting the preset condition comprises a historical freeze rate with a minimum value (page 4, second to last and last paragraph; page 5, para. 1).
Regarding claim 14, Ding discloses the computing device of claim 8, wherein the one or more non-transitory computer-readable storage mediums further contains instructions configured to cause the one or more processors to perform operations comprising: determining a playing duration of a client playing the video; determining a number of freezes generated by switching the resolution of the video using the target resolution switching algorithm within the playing duration; and updating the historical freeze rate corresponding to the target resolution switching algorithm according to the playing duration and the number of freezes (page 4, second to last paragraph).
Regarding claim 15, Ding discloses a non-transitory computer-program product tangibly embodied in a machine-readable non-transitory storage medium that comprises instructions configured to cause one or more processors to perform operations comprising: obtaining multiple association relationships, wherein each association relationship comprises a resolution switching algorithm (page 4, last paragraph; page 5, first paragraph. “When it is determined that the Karton frequency reaches a preset standard, the terminal device obtains a second video address from the pre-stored video address list, where the video identifier corresponding to the second video address is the same as the first video address, and the second video is The video resolution corresponding to the address is lower than the video definition corresponding to the first video address, and the video address list includes video addresses of multiple different definition versions of the same video.” The system is designed to work on a large scale with thousands of clients, and thus it is axiomatic that multiple association relationships would be obtained.) and a historical freeze rate (page 4, second to last paragraph. “The terminal device detects the stuck frequency of the broadcast when the video is played according to the first video address. In the embodiment of the present disclosure, the card is a situation in which the video is slow due to slow downloading of the video stream during the process of playing the video. The Carton frequency refers to the number of times the video is played in the middle of the preset duration, such as three times in five minutes and five times in ten minutes.”); determining a historical freeze rate meeting a preset condition from the multiple association relationships (page 4, second to last paragraph); and selecting a target resolution switching algorithm from a corresponding association relationship of the association relationships according to the historical freeze rate meeting the preset condition, wherein the target resolution switching algorithm is used for switching a resolution of a video (page 4, last paragraph; page 5, first paragraph. When the freeze rate condition is met, the algorithm switches to a lower resolution version of the video.).
Regarding claim 16, Ding discloses the computer-program product of claim 15, wherein the selecting the target resolution switching algorithm comprises: receiving a network speed sent by a client, wherein the client is used for playing the video; and selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition and the network speed (page 7, paras. 2 and 3. “The video address of the video condition matching the network condition is used as the second video address, for example, the network condition is represented by the network downlink speed, and the video resolution is represented by standard definition, high definition, and ultra clear, and Table 2 is the current network downlink speed. Correspondence with video clarity. See Table 2, Table 2. When the current network downlink speed is 300 KB and the video resolution corresponding to the first video address is high definition, as shown in Table 2, the video resolution corresponding to the current network status is high definition, when the video is played by the first video address, when After the Karton frequency reaches the preset standard, the terminal device selects a video address of the video definition that matches the current network downlink speed of 300 KB from the video address in the video address list, which is lower than the HD video address, that is, the video. The definition is the video address corresponding to the standard definition as the second video address.”).
Regarding claim 20, Ding discloses the computer-program product of claim 15, wherein the historical freeze rate meeting the preset condition comprises a historical freeze rate with a minimum value (page 4, second to last and last paragraph; page 5, para. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2015/027717 A1) in view of Crenshaw et al. (Pat. No.: US 9,554,132).
Regarding claim 3, Ding discloses the method of claim 2, but does not explicitly disclose wherein the selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition and the network speed comprises: obtaining a first weight of the historical freeze rate meeting the preset condition; obtaining a second weight of the network speed; and selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition, the first weight, the network speed and the second weight. However, in analogous art, Crenshaw discloses that “The decision algorithm implemented in stage 49 chooses the lowest cost (for each spatial region in each half-pulse of the input pulse 41) across the resolution trade-off points (i.e., determines the resolution index i which results in the lowest cost value for the relevant spatial region of the relevant half-pulse). Optionally, before the cost values are fed to the decision algorithm, the cost values can be adjusted using a weighting scheme (e.g., that described in the next paragraph). In a preferred embodiment, a parameter (resolution bias) controls the relative weighting between cost values, where the weight varies as a function of the resolution index, i, as follows:
(101) W i ( b ) = { i b , b ≥ 0 ( i max - i ) b , b < 0
where W is the weight for resolution index i, b is the bias parameter, and imax is the highest allowed value of the resolution index. The weights are global in the sense that their values are the same for all regions in all pulses. When b=0, no costs are modified. When b is set to a positive value, costs for higher spatial resolutions are penalized more, meaning selecting b>0 favors high temporal resolution. Similarly, negative values of b penalize higher temporal resolutions more, biasing costs to favor high spatial resolution. After bias weighting is applied, the decision algorithm selects the resolution index associated with the lowest cost for each region within each half pulse. This (after an optional refinement step) determines a half-pulse map 50 associated with each half-pulse. Each of the two maps 50 contains “pixels” whose values are resolution index values, and each such value is associated with a spatial region within a half-pulse's spatiotemporal volume (col. 20, ln. 55 – col. 21, ln. 23).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to allow for obtaining a first weight of the historical freeze rate meeting the preset condition, obtaining a second weight of the network speed, and selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition, the first weight, the network speed and the second weight. This would have produced predictable and desirable results, in that it would allow for finer tuning of the system by allowing for different priorities to be weighted according to differing network conditions or user preferences, which could increase user satisfaction with the system.
Regarding claim 10, Ding discloses the computing device of claim 9, wherein the selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition and the network speed comprises: obtaining a first weight of the historical freeze rate meeting the preset condition; obtaining a second weight of the network speed; and selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition, the first weight, the network speed and the second weight. However, in analogous art, Crenshaw discloses that “The decision algorithm implemented in stage 49 chooses the lowest cost (for each spatial region in each half-pulse of the input pulse 41) across the resolution trade-off points (i.e., determines the resolution index i which results in the lowest cost value for the relevant spatial region of the relevant half-pulse). Optionally, before the cost values are fed to the decision algorithm, the cost values can be adjusted using a weighting scheme (e.g., that described in the next paragraph). In a preferred embodiment, a parameter (resolution bias) controls the relative weighting between cost values, where the weight varies as a function of the resolution index, i, as follows:
(101) W i ( b ) = { i b , b ≥ 0 ( i max - i ) b , b < 0
where W is the weight for resolution index i, b is the bias parameter, and imax is the highest allowed value of the resolution index. The weights are global in the sense that their values are the same for all regions in all pulses. When b=0, no costs are modified. When b is set to a positive value, costs for higher spatial resolutions are penalized more, meaning selecting b>0 favors high temporal resolution. Similarly, negative values of b penalize higher temporal resolutions more, biasing costs to favor high spatial resolution. After bias weighting is applied, the decision algorithm selects the resolution index associated with the lowest cost for each region within each half pulse. This (after an optional refinement step) determines a half-pulse map 50 associated with each half-pulse. Each of the two maps 50 contains “pixels” whose values are resolution index values, and each such value is associated with a spatial region within a half-pulse's spatiotemporal volume (col. 20, ln. 55 – col. 21, ln. 23).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to allow for obtaining a first weight of the historical freeze rate meeting the preset condition, obtaining a second weight of the network speed, and selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition, the first weight, the network speed and the second weight. This would have produced predictable and desirable results, in that it would allow for finer tuning of the system by allowing for different priorities to be weighted according to differing network conditions or user preferences, which could increase user satisfaction with the system.
Regarding claim 17, Ding discloses the computer-program product of claim 16, wherein the selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition and the network speed comprises: obtaining a first weight of the historical freeze rate meeting the preset condition; obtaining a second weight of the network speed; and selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition, the first weight, the network speed and the second weight. However, in analogous art, Crenshaw discloses that “The decision algorithm implemented in stage 49 chooses the lowest cost (for each spatial region in each half-pulse of the input pulse 41) across the resolution trade-off points (i.e., determines the resolution index i which results in the lowest cost value for the relevant spatial region of the relevant half-pulse). Optionally, before the cost values are fed to the decision algorithm, the cost values can be adjusted using a weighting scheme (e.g., that described in the next paragraph). In a preferred embodiment, a parameter (resolution bias) controls the relative weighting between cost values, where the weight varies as a function of the resolution index, i, as follows:
(101) W i ( b ) = { i b , b ≥ 0 ( i max - i ) b , b < 0
where W is the weight for resolution index i, b is the bias parameter, and imax is the highest allowed value of the resolution index. The weights are global in the sense that their values are the same for all regions in all pulses. When b=0, no costs are modified. When b is set to a positive value, costs for higher spatial resolutions are penalized more, meaning selecting b>0 favors high temporal resolution. Similarly, negative values of b penalize higher temporal resolutions more, biasing costs to favor high spatial resolution. After bias weighting is applied, the decision algorithm selects the resolution index associated with the lowest cost for each region within each half pulse. This (after an optional refinement step) determines a half-pulse map 50 associated with each half-pulse. Each of the two maps 50 contains “pixels” whose values are resolution index values, and each such value is associated with a spatial region within a half-pulse's spatiotemporal volume (col. 20, ln. 55 – col. 21, ln. 23).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to allow for obtaining a first weight of the historical freeze rate meeting the preset condition, obtaining a second weight of the network speed, and selecting the target resolution switching algorithm from the corresponding association relationship according to the historical freeze rate meeting the preset condition, the first weight, the network speed and the second weight. This would have produced predictable and desirable results, in that it would allow for finer tuning of the system by allowing for different priorities to be weighted according to differing network conditions or user preferences, which could increase user satisfaction with the system.


Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2015/027717 A1) in view of Tse et al. (Pub. No.: US 2016/0294656).
Regarding claim 4, Ding discloses the method of claim 2, but it could be argued that Ding does not explicitly disclose wherein the network speed comprises an average network speed of the client playing the video. However, in analogous art, Tse discloses that “[i]n response to receiving the test results, the management service 119 can save the test results as network test data 133 and can facilitate profiling of the network performance of various client devices 106 associated with a particular enterprise of potentially multiple enterprises that are facilitated by the management service 119 and the enterprise computing environment 103. For example, an operator of the management service 119 can analyze how the average speed of the network connection of the various client devices 106 associated with an enterprise compares with other enterprises or is the cause of errors experienced by users of the enterprise (para. [0043]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to allow for the network speed to comprise an average network speed of the client playing the video. This would have produced predictable and desirable results, in that it would allow for the network speed over a larger time to be considered, which could improve the performance of the system.
Regarding claim 5, Ding discloses the method of claim 2, but it could be argued that Ding does not explicitly disclose wherein the network speed comprises a historical network speed corresponding to a CDN used by the client to play the video. However, in analogous art, Tse discloses that “[i]n response to receiving the test results, the management service 119 can save the test results as network test data 133 and can facilitate profiling of the network performance of various client devices 106 associated with a particular enterprise of potentially multiple enterprises that are facilitated by the management service 119 and the enterprise computing environment 103. For example, an operator of the management service 119 can analyze how the average speed of the network connection of the various client devices 106 associated with an enterprise compares with other enterprises or is the cause of errors experienced by users of the enterprise (para. [0043]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to allow for the network speed to comprise a historical network speed corresponding to a CDN used by the client to play the video. This would have produced predictable and desirable results, in that it would allow for the network speed over a larger time to be considered, which could improve the performance of the system.
Regarding claim 11, Ding discloses the computing device of claim 9, but it could be argued that Ding does not explicitly disclose wherein the network speed comprises an average network speed of the client playing the video. However, in analogous art, Tse discloses that “[i]n response to receiving the test results, the management service 119 can save the test results as network test data 133 and can facilitate profiling of the network performance of various client devices 106 associated with a particular enterprise of potentially multiple enterprises that are facilitated by the management service 119 and the enterprise computing environment 103. For example, an operator of the management service 119 can analyze how the average speed of the network connection of the various client devices 106 associated with an enterprise compares with other enterprises or is the cause of errors experienced by users of the enterprise (para. [0043]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to allow for the network speed to comprise an average network speed of the client playing the video. This would have produced predictable and desirable results, in that it would allow for the network speed over a larger time to be considered, which could improve the performance of the system.
Regarding claim 12, Ding discloses the computing device of claim 9, but it could be argued that Ding does not explicitly disclose wherein the network speed comprises a historical network speed corresponding to a CDN used by the client to play the video. However, in analogous art, Tse discloses that “[i]n response to receiving the test results, the management service 119 can save the test results as network test data 133 and can facilitate profiling of the network performance of various client devices 106 associated with a particular enterprise of potentially multiple enterprises that are facilitated by the management service 119 and the enterprise computing environment 103. For example, an operator of the management service 119 can analyze how the average speed of the network connection of the various client devices 106 associated with an enterprise compares with other enterprises or is the cause of errors experienced by users of the enterprise (para. [0043]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to allow for the network speed to comprise a historical network speed corresponding to a CDN used by the client to play the video. This would have produced predictable and desirable results, in that it would allow for the network speed over a larger time to be considered, which could improve the performance of the system.
Regarding claim 18, Ding discloses the computer-program product of claim 16, but it could be argued that Ding does not explicitly disclose wherein the network speed comprises an average network speed of the client playing the video. However, in analogous art, Tse discloses that “[i]n response to receiving the test results, the management service 119 can save the test results as network test data 133 and can facilitate profiling of the network performance of various client devices 106 associated with a particular enterprise of potentially multiple enterprises that are facilitated by the management service 119 and the enterprise computing environment 103. For example, an operator of the management service 119 can analyze how the average speed of the network connection of the various client devices 106 associated with an enterprise compares with other enterprises or is the cause of errors experienced by users of the enterprise (para. [0043]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to allow for the network speed to comprise an average network speed of the client playing the video. This would have produced predictable and desirable results, in that it would allow for the network speed over a larger time to be considered, which could improve the performance of the system.
Regarding claim 19, Ding discloses the computer-program product of claim 16, but it could be argued that Ding does not explicitly disclose wherein the network speed comprises a historical network speed corresponding to a CDN used by the client to play the video. However, in analogous art, Tse discloses that “[i]n response to receiving the test results, the management service 119 can save the test results as network test data 133 and can facilitate profiling of the network performance of various client devices 106 associated with a particular enterprise of potentially multiple enterprises that are facilitated by the management service 119 and the enterprise computing environment 103. For example, an operator of the management service 119 can analyze how the average speed of the network connection of the various client devices 106 associated with an enterprise compares with other enterprises or is the cause of errors experienced by users of the enterprise (para. [0043]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to allow for the network speed to comprise a historical network speed corresponding to a CDN used by the client to play the video. This would have produced predictable and desirable results, in that it would allow for the network speed over a larger time to be considered, which could improve the performance of the system.


Conclusion
Claims 1-20 are pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 12, 2022